Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 2/4/2021. 
The following is the status of claims: claims 1, 12, 17 and 23 have been amended. 
Thus, claims 1-25 are currently pending for examination.
Response to Arguments
Applicant's arguments, filed on 2/4/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-25 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 12, 17 and 23, the claimed features in
independent claim 1 (and substantially similar independent claim 12, 17 and claim 23):


“a storage device to store a feature vector index, wherein the feature vector index
comprises a sparse-array data structure to store a set of labeled feature vectors corresponding
to a feature space 

wherein the set of labeled feature vectors are assigned to a plurality of classes; and
a processor to:

receive a query corresponding to a target feature vector, 

wherein the target feature vector has not been assigned to a corresponding class from the plurality of classes;

access, via the storage device, a first portion of the feature vector index corresponding to the target feature vector, 

wherein the first portion of the feature vector index comprises a subset of labeled feature vectors from the set of labeled feature vectors, 

wherein the subset of labeled feature vectors correspond to a same portion of the feature space as the target feature vector;

determine the corresponding class of the target feature vector, wherein the
corresponding class of the target feature vector is determined based on the subset of labeled
feature vectors; and

provide a response to the query based on the corresponding class determined
for the target feature vector”;


in conjunction with other elements of the independent claims are not suggested,
anticipated or found to be obvious over the prior art made of record. The dependent
claims, being definite, further limiting, and fully enabled by the specification are also


The closest prior art:
Hamsici et al., US Pub. No. 2015/0049942, teaches improved techniques are described for performing a vocabulary-based visual search using multi-resolution feature descriptors where a  device may comprise one or more processors configured to perform the techniques and the processors may generate a hierarchically arranged data structure to be used when classifying objects included within a query image based on multi-resolution query feature descriptor extracted from the query image at a first scale space resolution and a second scale space resolution; where the hierarchically arranged data structure may represent a first query feature descriptor of the multi-resolution feature descriptor extracted at the first scale space resolution and a second corresponding query feature descriptor of the multi-resolution feature descriptor extracted at the second scale space resolution hierarchically arranged according to the first scale space resolution and the second scale space resolution and the processors may then perform a visual search based on the generated data structure;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 5/1/2019, with particular attention to paragraphs 0174-0182; and the examiner also found figures 3 and 5 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably

Statement of Reasons for Allowance."






CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        2/24/2021